Case: 16-13583    Date Filed: 03/07/2017   Page: 1 of 13


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-13583
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 2:15-cv-00614-TFM



PATRICIA WOOD LAW,

                                                              Plaintiff-Appellant,

                                    versus

CAROLYN W. COLVIN,
Acting Commissioner of Social Security,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                                (March 7, 2017)

Before HULL, WILSON and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 16-13583          Date Filed: 03/07/2017    Page: 2 of 13


      Patricia Wood Law appeals from the district court’s decision to affirm the

Commissioner of Social Security’s denial of her applications for a period of

disability and disability insurance benefits. On appeal, Law contends that the

administrative law judge (“ALJ”) failed to give adequate consideration to her

testimony and medical evidence concerning her right shoulder condition. Because

the ALJ made no error, we affirm.

                                   I.     Factual Background

      Ms. Law applied for a period of disability and disability insurance benefits

with the Social Security Administration, claiming she had become disabled on

January 24, 2012. After the Commissioner denied her applications, Ms. Law

requested and received a hearing before an ALJ.

                                                A.

      The hearing before the ALJ focused on the extent of Ms. Law’s injuries and

their effect on whether Ms. Law could perform during the relevant time period,

which was between her alleged onset date in January 2012 and her date last insured

in December 2012. With respect to her injuries, Ms. Law testified that because of

her diabetes, osteoarthritis, and osteoporosis, she experienced great pain, including

in her back, hip, and right shoulder. 1




      1
          Ms. Law also testified to suffering from memory loss, alopecia, and varicose veins.
                                                 2
                 Case: 16-13583    Date Filed: 03/07/2017   Page: 3 of 13


          Ms. Law described to the ALJ how she experienced severe pain in her back

and hip four days per week. She explained that this pain was aggravated by

bending over, sitting straight too long, standing too long, or incoming bad weather.

Because of the pain, she testified that she could only stand for thirty minutes, sit

for thirty minutes to an hour, and walk for an hour before needing to take the

pressure off her hip. She took over-the-counter pain relievers and would lay down

with her legs elevated for three to four hours a day to alleviate the pain. In

addition, Ms. Law testified that walking on the treadmill at the gym made her feel

better.

          Ms. Law also testified about her shoulder. She explained that her shoulder

began to hurt in 2009 and that in 2012 she was receiving cortisone shots for the

pain. Ms. Law asserted that these shots would provide relief for a day or two, but

the pain would return. She testified that because of her shoulder affliction, it hurt

to lift more than ten pounds and that her right arm was more limited than her left.

          Ms. Law had not worked since 2007 when the last client of her in-home

health care business passed away. Her business, which she had operated for

twenty years, required her to lift, turn, and pull patients to bath them and move

them between their beds, wheelchairs, and transportation. She testified that she

could no longer perform this work. But she acknowledged that during the relevant




                                            3
              Case: 16-13583     Date Filed: 03/07/2017    Page: 4 of 13


time period she could keep her house straightened, cook, shop for groceries, and

attend church.

      Ms. Law provided testimony and medical records about her health

conditions before her alleged onset date. She explained that in September 2011

she was diagnosed with arthritis and foot troubles by Dr. Jakes. Dr. Jake’s records

show that Ms. Law complained of pain in her neck, back, shoulders, wrists, hands,

knees, and toes. A physical examination found full range of motion in her joints,

and the doctor diagnosed her with mild osteoarthritis and Morton’s neuroma. Ms.

Law refused prescription medication for her joint pain, so the doctor recommended

she continue taking Tylenol and glucosamine. Dr. Jakes also recommended

physical therapy for her neck and back pain and orthotics for her feet; Ms. Law did

neither because they were too expensive.

      The medical records Ms. Law submitted to the ALJ show that in 2012 Ms.

Law occasionally, but not always, reported pain to her physicians. That year, Ms.

Law saw her primary care physician, Dr. Knapp, for various problems including

pain in her neck and back, as well as her right hip, right wrist, and right shoulder.

In January, three days after her alleged onset date, she visited Dr. Knapp

complaining about her back, but denying any muscle or joint pain. At her follow

up appointment in April, Ms. Law reported pain in her right shoulder and that she

could not remember hurting herself. Dr. Knapp gave a physical examination in


                                           4
              Case: 16-13583    Date Filed: 03/07/2017   Page: 5 of 13


which Ms. Law’s condition appeared consistent with her age. He diagnosed her

right shoulder with osteoarthrosis and administered a cortisone shot. Six months

later, Ms. Law complained of muscle and joint pain, weakness, and fatigue. Dr.

Knapp’s nurse practitioner assessed the cause of these symptoms to be Ms. Law’s

high cholesterol and diabetes. In November, Ms. Law returned to discuss her

worsening diabetes and admitted to not taking her medicine every day. At this

visit, Ms. Law denied any muscle or joint pain.

      Ms. Law also submitted medical evidence from after December 31, 2012,

her date last insured. These records reflect that in April 2013, she denied

experiencing muscle or joint pain to Dr. Knapp. Just over a year later, in May

2014, Ms. Law saw Dr. Walcott for right shoulder and arm pain. She reported to

Dr. Walcott that she had experienced “right shoulder and arm pain for probably the

last couple of years getting worse.” After an MRI, Dr. Walcott diagnosed Ms. Law

with a torn rotator cuff. He recommended that Ms. Law receive shoulder

injections and surgery. Ms. Law received one shoulder injection. Although she

indicated that she would schedule the surgery, there is no evidence in the record

that the surgery occurred.

      In addition to Ms. Law’s testimony and medical records, the ALJ heard

testimony from Renee Smith, a vocational expert (“VE”), about the availability of

jobs for Ms. Law. The ALJ posed a hypothetical to the VE about an individual


                                          5
                Case: 16-13583       Date Filed: 03/07/2017   Page: 6 of 13


with Ms. Law’s age, education, and work background. This hypothetical person

could move 50 pounds occasionally and 25 pounds frequently, but was limited by

the right upper extremity. The person could no more than on a frequent basis reach

laterally or out from the body on the right, and could only occasionally push, pull,

and reach overhead on the right. The VE testified that this hypothetical person

could not perform Ms. Law’s past relevant work as a caregiver, but could function

as a hospital cleaner, broom bundler, or crate liner.

                                               B.

      After the hearing, the ALJ issued a decision finding Ms. Law was not

disabled in 2012. The ALJ’s decision followed the five step process detailed in the

social security regulations. See 20 C.F.R. § 404.1520(a)(4). First, the ALJ found

that Ms. Law had not engaged in substantial gainful activity during the period from

her alleged onset date through her date last insured. Second, the ALJ found that

Ms. Law had the following severe impairments: mild degenerative disc disease and

scoliosis, diabetes mellitus, osteoarthritis, and hypertension. The ALJ found other

nonsevere impairments, including osteopenia, hyperlipidemia, a history of tobacco

abuse with lung nodules, and complaints of chest pain. Third, the ALJ found that

Ms. Law did not have an impairment, or combination of impairments, that met or

medically equaled the severity of one listed in Appendix 1. 2 The ALJ stated that


      2
          20 C.F.R. Part 404, Subpart P, Appendix 1.
                                               6
              Case: 16-13583     Date Filed: 03/07/2017   Page: 7 of 13


the combined effect of all Ms. Law’s impairments, regardless of severity, was

taken into account in determining her residual functional capacity (“RFC”).

Fourth, the ALJ found that Ms. Law had the RFC to perform a range of medium

work and that she could not perform any past relevant work. With respect to her

RFC, the ALJ concluded that Ms. Law could lift and carry up to 50 pounds

occasionally and 25 pounds frequently. Within these exertional limitations, the

ALJ determined that Ms. Law could only occasionally push and pull with her right

upper extremity, only occasionally reach overhead, and no more than frequently

reach laterally out from the right side of her body.

      In reaching this RFC determination, the ALJ considered Ms. Law’s

symptoms and the extent to which the symptoms reasonably could be accepted as

consistent with the objective medical evidence and other evidence. The ALJ first

noted that Ms. Law stopped working because her client died and that she claimed

her condition did not become severe enough to keep her from working for roughly

five years. The ALJ considered Dr. Jake’s and Dr. Knapp’s records. More

specifically, the ALJ discussed Dr. Knapp’s diagnosis of osteoarthrosis of the right

shoulder and its treatment by cortisone shot. Although Ms. Law testified that she

was totally disabled during 2012, the ALJ was surprised to find no indication of

restrictions placed on her by any of her physicians. Based on this discrepancy, the

ALJ found Ms. Law’s testimony to be not entirely credible, even though her


                                          7
              Case: 16-13583    Date Filed: 03/07/2017    Page: 8 of 13


impairments “could possibly be expected to cause to some degree the symptoms

alleged.”

      The ALJ then evaluated the intensity, persistence, and limiting effects of Ms.

Law’s symptoms to determine the extent to which they limit her functioning. Here

the ALJ found Ms. Law had failed to present evidence showing she was incapable

of performing medium work. He considered that she lived alone, took care of her

house and herself, shopped for groceries, and regularly attended church. Further,

the ALJ noted that, according to the medical evidence, Ms. Law’s treatment in

2012 was “very limited and essentially routine and conservative in nature with no

evidence of significant pain management efforts.” The ALJ considered the lone

cortisone shot and the worsening of her diabetes, but held that the records overall

showed “improvement and good function in daily life.” The ALJ concluded the

RFC analysis by finding that Ms. Law’s impairments were “not as limiting as

alleged.”

      Fifth, the ALJ found that Ms. Law had acquired skills at her previous job

that were transferable to other jobs existing in significant numbers in the national

economy. Based on the VE’s testimony, the ALJ found that a person with Ms.

Law’s background and RFC could perform the work of hospital cleaner, broom

bundler, and crate liner. Thus, the ALJ concluded that Ms. Law was not disabled

at any time from January 24, 2012 to December 31, 2012.


                                          8
               Case: 16-13583         Date Filed: 03/07/2017    Page: 9 of 13


                                              C.

       Ms. Law appealed the ALJ’s decision to the Social Security Administration

Appeals Council, which found no reason to review and denied her request.3 Ms.

Law then filed an action in district court seeking review of the ALJ’s decision. A

magistrate judge affirmed the ALJ’s decision as supported by substantial evidence.

This appeal followed.

                                II.     Standard of Review

       Our review is limited in social security cases. See 42 U.S.C. § 405(g). “We

review the Commissioner’s decision to determine if it is supported by substantial

evidence and based on proper legal standards.” Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004) (internal quotation marks omitted).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. (internal

quotation marks omitted). We may not reweigh the evidence or decide facts for

ourselves—the Commissioner’s decision deserves deference “even if the proof

preponderates against it.” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)

(internal quotation marks omitted). We review an ALJ’s credibility determination

concerning a claimant’s complaints of pain and other subjective symptoms for

       3
         Ms. Law submitted to the Appeals Council new medical evidence from Dr. Knapp,
dated September 18, 2013. The Appeals Council found it irrelevant because her date last insured
was in December 2012. Ms. Law raises no argument on appeal that the Appeals Council erred in
refusing to consider this evidence, so we do not address this medical evidence further.
                                               9
               Case: 16-13583      Date Filed: 03/07/2017       Page: 10 of 13


substantial evidence supporting the determination. Marbury v. Sullivan, 957 F.2d
837, 839 (11th Cir. 1992).

                                  III.    Legal Analysis

       Ms. Law’s appeal argues that the ALJ’s decision is unsupported by

substantial evidence for three reasons. First, she argues that the ALJ erred by

omitting any specific findings relating to the severity of Ms. Law’s right shoulder

condition. Second, she argues that the ALJ erred by forgoing any reference to Ms.

Law’s testimony about her right shoulder. Third, she argues that the ALJ erred by

ignoring the medical evidence provided by Dr. Walcott. We disagree.

                                              A.

       Ms. Law argues that the ALJ erred by failing to make specific findings about

the severity of her right shoulder condition. We understand this to be an argument

about the sufficiency of the impairment findings in step two of the ALJ’s

sequential evaluation. We have held that step two acts as a filter: “the ALJ must

determine if the claimant has any severe impairment.” Jamison v. Bowen, 814
F.2d 585, 588 (11th Cir. 1987) (emphasis added). Here the ALJ found Ms. Law

had several severe impairments, including osteoarthritis. 4 Because step two

requires nothing more, we discern no error.


       4
         In the ALJ’s RFC determination, he explicitly considered Dr. Knapp’s diagnosis of
osteoarthrosis of the shoulder. Thus, the ALJ considered Ms. Law’s right shoulder condition a
severe impairment.
                                              10
             Case: 16-13583     Date Filed: 03/07/2017   Page: 11 of 13


                                         B.

      In a related argument, Ms. Law asserts that the ALJ failed to adequately

consider her testimony regarding her right shoulder. This argument is without

merit. The ALJ is not required to explicitly mention every piece of evidence so

long as the decision considers the claimant’s medical condition as a whole. See

Mitchell v. Comm’r Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014). In

making the RFC determination, the ALJ considered Ms. Law’s right shoulder. The

ALJ discussed her limited ability to push, pull, and reach overhead and laterally

with her “right upper extremity.” The ALJ also mentioned the medical evidence

from Dr. Knapp concerning her cortisone injection in 2012 when finding Ms.

Law’s testimony about her pain during that period less than credible. Because the

ALJ took account of Ms. Law’s shoulder in his assessment of her medical

condition as a whole, there is no reversible error even if the ALJ never explicitly

mentioned her testimony about her shoulder.

                                         C.

      Ms. Law also argues that the ALJ erred in omitting references to Dr.

Walcott’s medical records, focusing on the note in the doctor’s file that Ms. Law

had shoulder pain for “probably the last couple of years getting worse.” A

claimant is eligible for benefits “where she demonstrates disability on or before the

last date for which she was insured.” Moore v. Barnhart, 405 F.3d 1208, 1211


                                         11
                Case: 16-13583       Date Filed: 03/07/2017       Page: 12 of 13


(11th Cir. 2005). Ms. Law’s date last insured was December 31, 2012. She first

visited Dr. Walcott eighteen months later in the summer of 2014. Dr. Walcott’s

treatment of Ms. Law in 2014 does not establish whether she was disabled as of

December 31, 2012.

      Though Ms. Law did report to Dr. Walcott that her shoulder had been

afflicted for “probably the last couple of years getting worse,” Dr. Knapp’s records

from 2012 belie this assertion. As noted by the ALJ, Ms. Law complained to her

physicians of right shoulder pain only once during 2012. Evidence of right

shoulder pain does not appear again in Dr. Knapp’s records of Ms. Law’s multiple

visits during the relevant time period. As such, there is substantial evidence to

support the ALJ’s assessment of Ms. Law’s RFC.

      Ms. Law further contends that the ALJ’s omission of Dr. Walcott’s

diagnosis of a torn rotator cuff is reversible error, citing to this Court’s holding in

Vega v. Commissioner of Social Security, 265 F.3d 1214 (11th Cir. 2001). In Vega

we recognized that “remands are required when an ALJ fails to consider properly a

claimant’s condition despite evidence in the record of the diagnosis.” 265 F.3d at

1219-20. However, the ALJ in that case “ignored the symptoms” of Ms. Vega’s

chronic fatigue syndrome. Id. Ms. Law’s shoulder symptoms, by contrast, were

expressly considered multiple times in the ALJ’s RFC determination. 5 Thus, Ms.


      5
          Ms. Law concedes this point in her brief before this Court.
                                                12
             Case: 16-13583     Date Filed: 03/07/2017   Page: 13 of 13


Law’s reliance on Vega is unavailing, and the ALJ did not commit reversible error

by failing to reference Dr. Walcott in his decision.

                                 IV.    Conclusion

      For the reasons set forth above, the district court’s judgment is affirmed.

      AFFIRMED.




                                          13